Exhibit 10.58

PEPCO HOLDINGS, INC.
NAMED EXECUTIVE OFFICER 2005 COMPENSATION DETERMINATIONS

          The following table sets forth for each Named Executive Officer of
Pepco Holdings, Inc. ("PHI") (which officers were determined by reference to SEC
Regulation S-K, Item 402(a)(3) based on 2003 compensation, or in the cases of
Messrs. Rigby and Spence, 2004 compensation) information concerning
determinations made with respect to the compensation paid or payable for
services in all capacities to PHI and its subsidiaries consisting of (i) the
establishment of base salary for 2005, (ii) the determination of the annual
bonus for 2004, and (iii) the determination of the long-term incentive plan
payout for the performance cycle ending in 2004.

Name

Title

2005
Base
Salary

2004
Annual
Bonus (1)

2005
Incentive Plan
Payout (2)

Dennis R. Wraase

Chairman, President and Chief Executive Officer

$825,000

$438,588    

$197,069    

William T. Torgerson

Vice Chairman and General Counsel

$492,000

$237,737    

$135,312    

Thomas S. Shaw

Executive Vice President

$488,000

$237,237    

$164,613    

Joseph M. Rigby

Senior Vice President and Chief Financial Officer

$350,000

$119,786    

$  72,088    

Andrew W. Williams

Senior Vice President and Chief Risk Officer

$340,000

$132,132    

$115,962    

William H. Spence

Senior Vice President

$285,000

$171,013    

$  72,088    

John M. Derrick, Jr.

(3)

      (3)

$201,451    

$396,182    

(1)

Consists of awards under the Annual Executive Incentive Compensation Plan based
on the extent to which the following pre-established criteria were satisfied:
(1) earnings relative to the corporate plan, (2) cost containment and (3)
electric system reliability.

(2)

In 2002, PHI granted performance award opportunities under PHI's Merger
Integration Success Program, a component of PHI's Long-Term Incentive Plan
pursuant to which the recipient was entitled to earn some or all of the maximum
award of shares of PHI's common stock, par value $.01 per share (the "Common
Stock"), based on PHI's performance and the extent to which operating
efficiencies and expense reduction goals were attained through December 31,
2004. On March 11, 2005, the PHI Compensation/Human Resources Committee approved
the vesting of the awards. The value of the vested Common Stock has been
calculated by multiplying the number of vested shares by the market price of the
Common Stock on the day preceding the vesting date.

(3)

Retired June 1, 2004.

          Each of the PHI Named Executive Officers (with the exception of Mr.
Derrick) participates in the PHI Annual Executive Incentive Compensation Plan
(the "Plan"). For 2005, the PHI Compensation/Human Resources Committee
established (1) earnings relative to the corporate plan, (2) cash available for
debt reduction, (3) electric system reliability, (4) diversity and (5) safety as
the performance goals for executives of PHI in order to earn cash bonus awards
under the Plan.

_________________________________________________________________________